Sander O'Neill East Coast Financial Services Conference November 13, 2008 Discussion Topics § Company Profile and Business Focus § Key 2008 Business Priorities § Highlights of Third Quarter 2008 § Balance Sheet Composition and Credit Quality 2 Company Profile NewAlliance is a regional community bank with a significant southern New England presence: § Approximately $8.3 billion in assets and $4.4 billion in deposits; § 89 branches in Connecticut and Massachusetts; § 3rd largest bank headquartered in Connecticut; 4th largest headquartered in New England; § Dominant market share in its core markets; § Balance sheet growth driven by strong sales culture and acquisitions; § Strong capital - - Tier 1 leverage of 11.0%. 3 Building the NewAlliance Franchise [MAP] 4 2008 Business Priorities PRIORITY:Focus on profitable organic balance sheet growth; PRIORITY:Maintain vigilant risk management focus; PRIORITY:Invest in technology and breadth of business capabilities; PRIORITY:Deploy capital opportunistically. 5 Consolidated
